Citation Nr: 1512168	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a neck disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's request to reopen a claim for entitlement to service connection for a neck disability.  

A hearing was held on April 23, 2014, by means of video conferencing equipment with the appellant in Seattle, Washington, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1992 rating decision, of which the Veteran was notified in April 1992, the RO denied the Veteran's claim for service connection for fractured neck; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the March 1992 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a neck disability.



CONCLUSIONS OF LAW

1.  The March 1992 rating decision, in which the RO denied the Veteran's claim for service connection for fractured neck, is final.  38 U.S.C.A. § 7105(c) (West 1991, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991, 2014).

2.  As evidence pertinent to the claim for service connection for a neck disability, received since the RO's March 1992 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a neck disability, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal by reopening.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

In March 1992, the RO denied the Veteran's claim for service connection for a fractured neck.  The Veteran was informed of the decision in April 1992, and did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's March 1992 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991, 2014).

The evidence of record for the March 1992 rating decision consisted of service treatment records (STRs) and the Veteran's claim form.  The basis for the RO's denial was that the STRs were negative for diagnosis, treatment or complaint of neck injury.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In connection with his claim to reopen, the Veteran testified at an April 2014 hearing before the Board.  The Veteran testified that he has had constant neck pain since service, when he was hit in the shoulder and neck by an armor door which fell off its hinges.  He further stated that he reported during his separation physical that his neck was still bothering him.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran incurred an injury of the neck during service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is new and material, and reopening the claim for service connection for a neck disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a neck disability is reopened.


REMAND

Reasons for remand:  To provide the Veteran with VA examination and medical opinion and to obtain any outstanding private treatment records.

The Veteran has not yet been provided with a VA examination with regard to his claim for entitlement to service connection for a neck disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

A September 2009 private MRI of the cervical spine demonstrated degenerative disc disease at C3-4, C5-6, and C6-7.  The Veteran's service treatment records document an incident in May 1976 when the Veteran reported left shoulder and arm pain after a deck head door came off its hinges, fell, and struck him on his shoulder and left arm.  At the Board hearing, the Veteran testified that following this incident, he would regularly experience incapacitating pain that would start in his neck and engulf his head, and that he has had constant neck pain since service.  The Board finds that this evidence is sufficient to meet the low burden required to warrant a VA examination, and on remand, the Veteran should be afforded one.

The Board notes that the Veteran submitted a private medical opinion in May 2014 which is favorable to his claim.  In finding that further development, including VA medical opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

The complete May 2014 private medical opinion is as follows:

[The Veteran] has been a chiropractic patient of mine since the year 2000.  After treating him for 14 years and knowing his health history well, it is my opinion on a more probable than not basis, that [the Veteran's] current neck and back problems were the result of the steel ship's door that struck him from behind in the head, shoulder, and back in May of 1976.

The Board finds the May 2014 opinion to provide an inadequate basis for a grant of service connection, in part, because the doctor of chiropractic did not provide a rationale for his conclusion.  Without even a brief explanation of the medical basis for the conclusion, the Board is unable to adequately determine what weight to afford the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, although the chiropractor asserted familiarity with the Veteran's health history, no explanation was provided as to why the current neck "problems" were likely the result of the incident in service, as opposed to subsequent injuries noted in the claims file.  As the opinion makes no mention of a work injury where the Veteran wrenched his neck in March 1986 or a May 2007 motor vehicle accident, the Board cannot be sure that the chiropractor considered evidence regarding these incidents in forming his opinion.

As the Board is remanding for further development, the Veteran should be asked to identify any records of private treatment regarding his neck which remain outstanding, to include any medical treatment he received, other than from his chiropractor, Dr. W., following the May 2007 motor vehicle accident.  The Veteran should be asked to provide any necessary authorization for retrieval of those records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to his neck disability that have not yet been associated with the file, to include records of treatment (other than the chiropractic records already in the claims file) following a motor vehicle accident in May 2007.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Thereafter, schedule the Veteran for a VA examination with a suitably qualified medical professional, preferably an orthopedist, to determine the nature and etiology of any neck disability present.  All necessary tests should be conducted.  The claims file should be made available and reviewed by the examiner in conjunction with the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.

The examiner must then address the following:

a.  Provide a diagnosis for any neck disability present at any time during the relevant appeal period (from December 2009 to present).

b.  For any diagnosis provided, state whether the disability at least as likely as not (50 percent or greater probability) arose during, was caused by or is otherwise related to any incident of military service.

* The examiner is advised that the Veteran has described an incident where he was struck in the left shoulder/neck by an armor/steel door which fell off its hinges during service, noted in a May 1976 service treatment record.  The Veteran attributes his neck pain and headaches to this incident.

* In reaching his or her conclusion, the examiner is asked to comment upon March 1986 private treatment records following a work-related injury involving a wrenched neck and cervical trapezius spasm and records involving a May 2007 motor vehicle accident.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical report to ensure responsiveness to and compliance with the directives of this remand.  If needed, implement corrective procedures.  

4.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim for service connection for a neck disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


